Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2022/05/28 has been entered.
 	This Office action is in response to Applicant's amendment filed 2022/05/28. Applicant has amended claims 16-19, 23, 25-26, 28 and 31-32. Currently, claims 16-35 remain pending in the application. 

                                   EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael A. Sanzo on 2022/06/14.
In conversation with applicant’s representative the agreement for cancellations of claim 17 is reached.  Furthermore, applicant has amended claims 16, 18-19, 23, 25-26, 28 and 31-32 which are currently submitted on 2022/05/28.  Examiner’s further amendment of claims are as follows.   Claim 16 is amended and its final form is as follows;

16.	A fabric softener formulation comprising a microemulsion, wherein the microemulsion comprises Components A-E as follows:
	Component A comprising at least one non-silicone-containing quaternary ammonium compound selected from the group consisting of a liquid ester quat and a liquid imidazolinium salt having, at 1 bar, a melting point of 40 °C or lower, and constituting 1% by weight to 40% by weight of the total microemulsion;
	Component B comprising at least one ester oil or mineral oil and constituting 1% by weight to 45% by weight of the total microemulsion;
	Component C comprising at least one nonionic surfactant and constituting 0.01% by weight to 50% by weight of the total microemulsion; 
	Component D comprising at least one nonaqueous solvent and constituting 1% by weight to 50% by weight of the total microemulsion; and
	Component E comprising water and constituting 40-80% by weight of the total microemulsion;
	wherein:  
the amounts of the individual Components A to E, and optionally further components, are chosen such that they add up to 100% by weight of the total microemulsion;
when diluted with water in a ratio of 1:1000 or 1:500, the microemulsion remains in the form of a microemulsion;
	and the microemulsion does not contain any silicone-containing components.

Claim 18 is amended by addition of the phrase; 
“Component E: 50% by weight to 70% by weight.”   on the last line of the claim.  This claim is dependent on claim 16 now.

Claims 18-20 are dependent on claim 16 now. 


Claim 30 is amended on the first line by replacing the term “claim 17” with “claim 16”.

Claim 32 is amended and its final form is as follows;
32.	The process of claim 31, wherein the components of the microemulsion are present in the following amounts:   
Component A: 3% by weight to 25% by weight;
Component B:  3% by weight to 40% by weight; 
Component C: 0.5% by weight to 30% by weight;
Component D: 3% by weight to 30% by weight; 
Component E: 50% by weight to 70% by weight.

Terminal Disclaimer
The terminal disclaimer filed on 2022/06/16 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending application 16/636,678 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 16, and 18-35 are allowed.
The following is an examiner’s statement of reasons for allowance: According to examiner’s search, the closest prior art of record, Buron teaches a fabric softening micro-emulsion composition comprising: (A); a non-silicone containing quaternary ammonium agents such as quaternized fatty acid ethanolamine(s) ester salt (esterquat) in the amounts such as 24% to 30.4%; [abstract, 2: 1-20, 3: 33-55, Table 1], (B); oils such as vegetable (ester oils) and mineral oils in the amounts of 20-45%; [5: 30-33, 6: 1-3], (C); nonionic surfactant (ethoxylated alcohols, Tergitol) in the amount such as 6%; [Table 1], (D); non-aqueous solvent such as glycerol in the amount of 0.05-40%; [6: 15-31], and (E); water in the amount of 0.5-35%; [6: 44]. Composition is construed as having no other fabric conditioning agent other that liquid esterquat(s).  It is noted that some of the claimed amounts for components A-E are not anticipatory. However, there are a considerable and significant overlap which renders the claims obvious.   However, in view of applicant’s further amendment of claim 16 and introduction of new limitations the prior arts of record, singly or in combination, no longer render the instant claims obvious which is the very reason for allowance.  More specifically, the new limitations such as water amounts of 40-8% or the dilution range of 1000 or 1500 times not affecting the microemulsion system’s stability, are not taught by prior art(s) of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                           Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./Examiner, Art Unit 1767
2022/06/16                          

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767